Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 6 January 2021 and clarifications made during the Examiner-initiated interview conducted 2 March 2021 have overcome the 35 USC 103 rejections set forth in the previous office action.
The following additional comments are made to clarify the record of examination:  
During the interview, Attorney for Applicant pointed to Specification, pg 9, para 50 (specifically items “Computer 20”, “Connection D”, and “locking feature(s) 82”), as support for the amended Claim 1 limitation of “…an onboard computer programmed to…detect an approach of an unmanned aerial vehicle (UAV) to the non-aerial vehicle...”.
Upon further examination, Examiner has concluded this paragraph also supports the additional amended Claim 1 limitation of “…and responsive to a determination that the UAV is authorized to deliver fuel to the fuel-receiver: actuate the locking feature from a closed position to an open position to enable the UAV to land on the landing pad..”.
Attorney additionally pointed to Specification, pg 21, para 85 and 86 as support for the amended Claim 1 limitation of “…“and responsive to a determination that the UAV is authorized to deliver fuel to the fuel-receiver: actuate the locking feature… and actuate the port to permit the UAV to deliver fuel.”


EXAMINER’S STATEMENT OF ALLOWANCE:
 	The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “a system, comprising: a fuel-receiver for a non-aerial vehicle… and a landing pad located on the vehicle surface of the non-aerial vehicle, the landing pad including a locking feature… and an onboard computer programmed to… detect an approach of an unmanned aerial vehicle (UAV) to the non-aerial vehicle… and responsive to a determination that the UAV is authorized to deliver fuel to the fuel-receiver: actuate the locking feature from a closed position to an open position to enable the UAV to land on the landing pad (Claim 1)” in combination with the other limitations set forth in the independent claims.
Small (US 2010/0321011 ), and McClintock (US 9,778,653), are the closest prior art of record.  However, Small and McClintock is silent on these above recited features.  Furthermore, it would not have been obvious to modify either Small or McClintock to arrive at these above recited features without improper hindsight reasoning.  In addition, amending either Small or McClintock to include the above recited features would improperly change the principle of operation of either Small or McClintock.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753